RULEY, JUDGE:
The respondent as “Owner” and the claimant as “Architect” executed a written contract dated August 14, 1963, under the terms of which the claimant was obliged to render professional architectural and engineering services incident to the construction of “a New Office Building” to be located in the Capitol Complex in Charleston. In its Notice of Claim filed April 11,1975, the claimant alleged that it was entitled to damages in the sum of $185,984.54, consisting of the following:
(1) For a Departmental Space Study performed pursuant to paragraph 9, Article II of the contract and which was completed on September 5, 1969, the sum of $18,183.38;
(2) For “Reimbursable Expense of the Architect” incurred under Article V of the contract on the job site at Buildings 5, 6, and 7, from January, 1968, through April, 1971, the sum of $150,579.96; and
(3) For Administration, Inspections and Building Maintenance, performed pursuant to paragraph 9, Article II of the contract, the sum of $17,221.20. *355At the beginning of the hearing on the claim, counsel for the claimant informed the Court that an error had been made in calculating the second item and that its correct amount was $59,610.26, thereby reducing the total claim to $95,014.84.
Pursuant to the opinion of this Court heretofore rendered on February 14, 1980, and pursuant to the contract made by the parties, this dispute was submitted by the parties to arbitration and the parties now have filed a stipulation reflecting their mutual agreement to accept the decision of the arbitrators to the effect that the respondent is obligated to pay the first item delineated above but is not obligated to pay either the second or third item.
Furthermore, it was determined by the American Arbitration Association that the parties should bear equally the administrative fees of $1,300.14, and, it appearing to the Court that claimant paid the full amount of these expenses, the claimant is entitled to the sum of $650.07 as that portion of the fees advanced to the Association on behalf of the respondent. In view of the stipulation, an award should be, and it is hereby, made to the claimant in the sum of $18,183.38 plus $650.07, a total sum of $18,833.45.
Award of $18,833.45.